 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   MARVA SAMUEL

 7   Richard Morin (SBN 285275)
     Law Office of Rick Morin, PC
 8   555 Capitol Mall Suite 750
     Sacramento, CA 95814-4508
 9   Phone: (916) 333-2222
     Fax: (916) 273-8956
10   Email: legal@rickmorin.net

11   Attorney for Defendants
     NAZARETH ICE OASIS, INC.; NAZARETH ICE
12   OASIS, LLC; AND NAZARETH ENTERPRISES, INC.

13
                                 IN THE UNITED STATES DISTRICT COURT
14                         IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
     MARVA SAMUEL,
16                                                  CASE NO. 3:18-cv-07662-EDL
               Plaintiff,                           Civil Rights
17
               v.                                   STIPULATION AND [PROPOSED]
18                                                  ORDER FOR DISMISSAL WITH
     NAZARETH ICE OASIS, INC.;                      PREJUDICE
19   NAZARETH ICE OASIS, LLC; AND
     NAZARETH ENTERPRISES, INC.
20
               Defendants.
21

22                                             STIPULATION

23             Plaintiff MARVA SAMUEL (“Plaintiff”) and Defendants NAZARETH ICE OASIS, INC.;

24   NAZARETH ICE OASIS, LLC; AND NAZARETH ENTERPRISES, INC. (“Defendants”) –

25   Plaintiffs and Defendants together the “Parties” – hereby stipulate and request pursuant to FRCP

26   Rule 41(a) that the Court order that all of Plaintiff’s claims in this action against all Defendants be

27   dismissed with prejudice. Plaintiff and Defendants have agreed to a settlement of all of Plaintiff’s

28   claims.

                                                     -1-
     STIP TO DISMISS
     CASE NO. 3:18-cv-07662-EDL                                        C:\SVR\Cases\NAZARETH ICE OASIS\Pleadings\Stip to Dismiss.docx
 1   IT IS SO STIPULATED.
 2   Dated: April 8, 2019                            REIN & CLEFTON
 3
                                                            /s/ Aaron M. Clefton___________
 4
                                                     By: AARON M. CLEFTON, Esq.
 5                                                   Attorneys for Plaintiff
                                                     MARVA SAMUEL
 6

 7   Dated: April 8, 2019                            LAW OFFICE OF RICK MORIN, PC

 8
                                                     ____/s/ Rick Morin_______________
 9                                                   By: RICK MORIN, ESQ.
                                                     Attorneys for Defendants
10                                                   NAZARETH ICE OASIS, INC.; NAZARETH ICE
                                                     OASIS, LLC; AND NAZARETH ENTERPRISES,
11                                                   INC.
12

13
                                           FILER’S ATTESTATION
14             Pursuant to Civil Local Rule 5-1, I hereby attest that on April 8, 2019, I, Aaron M.
15   Clefton, attorney with Rein & Clefton, received the concurrence of Rick Morin in the filing of
16   this document.
17

18                                                          /s/ Aaron M. Clefton
                                                            AARON M. CLEFTON
19

20

21

22

23

24

25

26

27

28
                                                      -2-
     STIP TO DISMISS
     CASE NO. 3:18-cv-07662-EDL                                         C:\SVR\Cases\NAZARETH ICE OASIS\Pleadings\Stip to Dismiss.docx
 1                                        [PROPOSED] ORDER
 2             Pursuant to stipulation and for good cause shown, IT IS SO ORDERED.
 3   IT IS SO ORDERED.
 4

 5          April 9 2019
     Dated: __________,                          __________________________________
                                                 Honorable Elizabeth D. Laporte
 6                                               United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
     STIP TO DISMISS
     CASE NO. 3:18-cv-07662-EDL                                    C:\SVR\Cases\NAZARETH ICE OASIS\Pleadings\Stip to Dismiss.docx
